             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                           1:18 CR 98-1


UNITED STATES OF AMERICA,                  )
                  Plaintiff,               )
                                           )
vs.                                        )              ORDER
                                           )
JAMES AARON BIRD,                          )
                          Defendant,       )
                                           )
and                                        )
                                           )
 EASTERN BAND OF CHEROKEE                  )
 INDIANS,                                  )
                        Garnishee.         )
___________________________________        )

      This matter is before the Court on the Government’s Motion for

Dismissal of Order Allowing Garnishment (Doc. 47).

      On February 21, 2019, the Honorable Martin Reidinger, United States

District Judge, sentenced Defendant to twenty-one months’ incarceration for

his conviction of Assault Resulting in Serious Bodily Injury. See (Doc. 25). As

part of the Judgment, Defendant was ordered to pay a $100.00 criminal

assessment and restitution of $3,693.41.

      On May 29, 2019, a Writ of Continuing Garnishment was issued to

Eastern Band of Cherokee Indians ("Garnishee") (Doc. 33).
      On October 15, 2019, an Order of Continuing Garnishment was issued

to Garnishee (Doc. 44).

      On October 28, 2019, the Government filed its Final Accounting of

Garnishment (Doc. 45) which advises that the United States Attorney’s Office,

Financial Litigation Unit has received one garnishment payment from

Garnishee, totaling $3,693.41, and that the balance of the assessment, fine,

and/or restitution debt has been satisfied.

      For the reasons stated therein, the Government’s Motion for Dismissal

of Order of Continuing Garnishment (Doc. 47) is GRANTED and the Order of

Continuing Garnishment (Doc. 44) is TERMINATED.



                                     Signed: October 28, 2019
